375 So.2d 504 (1979)
Ex parte Willie Lewis MACK.
(In re Willie Lewis Mack v. State of Alabama.)
78-383.
Supreme Court of Alabama.
August 24, 1979.
Rehearing Denied September 28, 1979.
J. L. Chestnut, Jr. of Chestnut, Sanders & Sanders, Selma, for petitioner.
Charles A. Graddick, Atty. Gen., and James F. Hampton, Asst. Atty. Gen., for the State, respondent.
ALMON, Justice.
We granted certiorari to review petitioner's judgment of conviction, which fixes his punishment at death.
After studying the record, briefs, and listening to the oral arguments of counsel, we are of the opinion that the judgment of the Court of Criminal Appeals, 375 So.2d 476 affirming the judgment of the Circuit Court is correct and it is hereby affirmed.
AFFIRMED.
TORBERT, C. J., and BLOODWORTH, MADDOX, FAULKNER, SHORES and EMBRY, JJ., concur.
BEATTY, J., with whom JONES, J., joins, concurs in part and dissents in part.
BEATTY, Justice (concurring in part and dissenting in part):
I would affirm the decision of the Court of Criminal Appeals, 375 So.2d 476 on all issues except that dealing with the trial court's findings on aggravating circumstances. On that issue I believe that the views of Bookout, J., are correct.
JONES, J., concurs.